Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 1 of 10

SUPREME COURT OF THE STATE OF NEW YORK

 

— ae Date Filed: August 9, 2018
COLONIAL FUNDING NETWORK, INC. as servicing

provider for YELLOW STONE CAPITAL and STIPULATION OF SETTLEMENT

TRUST CAPITAL FUNDING,
Plaintiff's Place of Business:

Plaintiff, 120 West 45" Street, 6" Floor
New York, New York 10036
- against- So,
Plaintiff designates New York County
as the place of trial. Venue is based
upon Plaintiff's place of business and
pursuant to agreement.

SAMMYS GRILL, LLC d/b/a STADIA BAR and GRILL,
STADIA BAR & GRILL LICENSING CO, LLC d/b/a
STADIA SPORTS GRILL,

SAMMY’S GRILL LLC 2 d/b/a

SAMMY’S SPORTS GRILL 2,

SAMMY’S GRILL LLC 3 d/b/a

SAMMY’S SPORTS GRILL 3,

SAMMY’S GRILL LLC 4 d/b/a

SAMMY’S SPORTS GRILL 4,

SAMMY’S GRILL LLC 5 d/b/a

SAMMY’S SPORTS GRILL 5, and

SAMUEL VELA (a/k/a SAMMY VELA)

Defendants,
Xx

 

STIPULATION OF SETTLEMENT

It is hereby stipulated and agreed by and between Plaintiff Colonial Funding Network, Inc. as
servicing provider for Yellow Stone Capital and Trust Capital Funding (“Colonial” or “Plaintiff’),
and Sammy’s Grill, LLC d/b/a Stadia Bar and Grill (“Stadia Bar and Grill”), Stadia Bar & Grill
Licensing Co., LLC d/b/a Stadia Sports Grill (“Stadia Sports Grill”), Sammy’s Grill, LLC 2 d/b/a
Sammy’s Sports Grill 2 “Sammy’s Sports Grill 2”), Sammy’s Grill, LLC 3 d/b/a Sammy’s Sports
Grill 3 (“Sammy’s Sports Grill 3”), Sammy’s Gnill, LLC 4 d/b/a Sammy’s Sports Grill 4
(“Sammy’s Sports Grill 4”), Sammy’s Grill, LLC 5 d/b/a Sammy’s Sports Grill 5 (“Sammy’s
Sports Grill 5”, together with Stadia Bar and Grill, Stadia Sports Grill, Sammy’s Sports Grill 2,
Sammy’s Sports Grill 3, and Sammy’s Sports Grill 4, hereinafter collectively referred to as
“Sammy’s Grill”) , and Samuel Vela a/k/a Sammy Vela (“Vela”, together with Sammy’s Grill,
hereinafter referred to as “Defendants”) that the above-referenced action is settled as follows:

L. Defendants appear in the above-captioned action, waive service of the summons and
complaint and all jurisdictional defenses and consent to the jurisdiction of this Court.

2 Defendant Stadia Bar and Grill has a principal place of business at 22762 Westheimer PKY
H400, Katy, TX 77450.
10.

12,

13.

Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 2 of 10

Defendant Stadia Sports Grill has a principal place of business at 22762 Westheimer PKY
#400, Katy, TX 77450.

Defendant Sammy’s Sports Grill 2 has a principal place of business at 9550 Spring Green
Blvd, Ste. 400, Katy, TX 77494.

Defendant Sammy’s Sports Grill 3 has a principal place of business at 7035 W. Grand
Parkway #99, Richmond, TX 77406.

Defendant Sammy’s Sports Grill 4 has a principal place of business at 1027 Sawdust Road,
Spring, TX 77380.

Defendant Sammy’s Sports Grill 5 has a principal place of business at 3555 Rayford Road,
Suite 100, Spring, TX 77380.

Defendant Vela resides at 9903 Cinco Ridge Drive, Katy, TX 77494.

By way of the Merchant Cash Advance Agreements for the Purchase and Sale of Future
Receivables dated August 16, 2016, October 26, 2016, October 26, 2016, November 9, 2016, and
December 14, 2016 including the Security Agreements and Guarantees executed
contemporaneously therewith (collectively, the “Merchant Agreements”), Plaintiff
purchased Eight Hundred Thirty Thousand One Hundred and Ninety Five Dollars
($830,195.00) of Sammy’s Grill’s future accounts, monetary payments and other general
receivables generated in the course of its business (the “Receivables”).

By December 16, 2016, Plaintiff paid Sammy’s Grill the amount of Five Hundred Eighty
Five Thousand Dollars ($585,000.00) as the agreed upon purchase price for the
Receivables.

On December 29, 2017, Defendants entered into a settlement agreement, (the “Settlement
Agreement”) with CFN to resolve an outstanding debt owed by Defendants under the
Merchant Agreements in the amount of Five Hundred Four Thousand Two Hundred
Eighteen Dollars and Twenty Nine Cents ($504,218.29) .

Since entering into the Settlement Agreement, Defendants have paid a total of $17,300.06
to Plaintiff, which payments have been credited to Defendants’ account.

In direct contradiction of the terms of the Settlement Agreement, Defendants defaulted by
failing to make the March 12, 2018 payment.

tr
14.

15.

16.

17.

18.

Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 3 of 10

The Settlement Agreement provides that in the event of default, the entire remaining pre-
settlement balance of $504,218.29 shall be immediately due to Plaintiff, less sums paid by
Defendants under the Settlement Agreement.

The Settlement Agreement also provides for costs, attorney’s fees, and interest at the legal
rate of 9% from November 23, 2016, the date of Defendants’ original default under the
Merchant Agreements.

Under the Settlement Agreement, Defendants have delivered a total of Seventeen
Thousand Three Hundred Dollars and Six Cents ($17,300.06) to Plaintiff, leaving a balance
of Four Hundred Eighty Six Thousand Nine Hundred Eighteen Dollars and Twenty Three
Cents ($486,918.23) worth of the Receivables due and owing to Plaintiff under the
Settlement Agreement (“Claim Amount”). In addition, Defendants also incurred interest
from November 23, 2016 in the amount of Seventy Six Thousand Four Hundred Seventy
Nine Dollars and Fifty One Cents ($76,479.51). The combined sum of outstanding
Receivables due to Plaintiff along with interest at the legal rate from November 23, 2016
to the date of this Stipulation of Settlement, provides for a total balance of Five Hundred
Sixty Three Thousand Three Hundred Ninety Seven Dollars and Seventy Four Cents
($563,397.74) plus additional interest at the statutory rate that continues to accrue and
which is due and owing to Plaintiff (the “New Claim Amount”).

Defendants acknowledge and agree with all claims set forth herein and in Plaintiff's
Verified Complaint against Defendants filed with the Court on August 9, 2018 (the
“Complaint”) including the Claim Amount of Four Hundred Eighty Six Thousand Nine
Hundred Eighteen Dollar and Twenty Three Cents ($486,918.23) plus interest at the legal
rate of 9% from November 23, 2016 for the total New Claim Amount of Five Hundred
Sixty Three Thousand Three Hundred Ninety Seven Dollars and Seventy Four Cents
($563,397.74) plus costs, interest at the statutory rate and attorneys’ fees as alleged by
Plaintiff.

All partics have agreed to settle this action for the amount of Five Hundred Sixty Three
Thousand Three Hundred Ninety Seven Dollars and Seventy Four Cents ($563,397.74),
paid to Plaintiff by Defendants in accordance with the following terms and schedule:

a. A payment in the amount of Two Thousand Five Hundred Dollars ($2,500.00) is to
be received by Colonial via ACH on Tuesday August, 28, 2018. Thereafter a
payment of Two Thousand Five Hundred Dollars ($2,500.00) is to be received by
Colonial via ACH each Tuesday up to and including October 30, 2018.

b, A payment in the amount of Five Thousand Dollars ($5,000.00) is to be received
by Colonial via ACH on Tuesday November 6, 2018. Thereafter a payment of Five
Thousand Dollars ($5,000.00) is to be received by Colonial via ACH each Tuesday
until Five Hundred Sixty Three Thousand Three Hundred Ninety Seven Dollars
and Seventy Four Cents ($563,397.74) plus 6% interest is paid in full.
19.

20.

Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 4 of 10

c. The total amount due and owing under this Stipulation of Settlement, which
includes a reduced interest rate of 6% on the outstanding balance, is Six Hundred
and Six Thousand Six Hundred and Eight Dollars and Fifty One Cents
($606,608.51). The payment schedule under this Stipulation of Settlement is an
initial ten (10) payments of Two Thousand Five Hundred Dollars ($2,500.00) per
week, then one hundred and fifteen payments of Five Thousand Dollars ($5,000.00)
per week, and the last payment of Six Thousand Six Hundred and Eight Dollars and
Fifty One Cents ($6,608.51)

d. Defendants agree that following the execution of this Stipulation of Settlement,
they will not enter into any Merchant Cash Advance, Revenue Based Factoring, or
other alternative finance agreements with any competitor of Colonial by which the
receivables of any of the Defendants or any other entity owned, in whole or in part,
by any of Defendants, are sold, pledged, transferred, assigned or encumbered until
the final sum of Five Hundred Sixty Six Hundred and Six Thousand Six Hundred
and Eight Dollars and Fifty One Cents ($606,608.51) is paid in full pursuant to
this Stipulation of Settlement.

Payments shall be made by automated clearinghouse (ACH) draft from the following
bank accounts designated by Defendants: (i) ABA/Routing 111900785, Checking
Account Number 0266695376; and (ii) ABA/Routing 111900785, Checking Account
Number 0266695384 (jointly, the “Accounts”). Defendants shall either submit to
Colonial two checks marked “VOID” for the Accounts to be debited or letters from
the Defendants bank authorizing debits from the Accounts, with the checking account
and routing numbers clearly visible. IT IS DEFENDANTS’ RESPONSIBILITY TO
ENSURE THAT SUFFICIENT FUNDS ARE IN THE ACCOUNTS ON THE DUE
DATES PRESCRIBED ABOVE, AND THAT THE ACCOUNTS PROVIDED TO
COLONIAL REMAIN OPEN AND ARE NOT CLOSED WITHOUT PLAINTIFE’S
PRIOR WRITTEN CONSENT. DEFENDANTS SHALL BE LIABLE FOR ANY
FEES INCURRED BY COLONIAL FOR RETURNED OR REJECTED
PAYMENTS IN AN AMOUNT THAT IS THE GREATER OF: (I) SUCH FEE
AMOUNT SET FORTH IN THE MERCHANT AGREEMENTS (IF ANY) FOR
EACH RETURNED CHECK OR REJECTED PAYMENT (REGARDLESS OF
THE NUMBER OF TIMES SUCH FEE IS INCURRED) OR (II) $75.00 FOR EACH
RETURNED CHECK OR REJECTED PAYMENT.

Jn the event of a default of any of the obligations set forth herein, and after five (5) days
written notice to Defendants pursuant to the notice provisions below for those provisions
herein that are subject to a cure period and immediately for those provisions herein that are
not curable, the payment terms and reduced payment amount (if any) under this Stipulation
of Settlement will be void solely at the option of Plaintiff, and Plaintiff is authorized to
enter judgment in the Supreme Court of the State of New York, County of New York, in
its favor for the entire New Claim Amount of Five Hundred Sixty Three Thousand Three
Hundred Ninety Seven Dollars and Seventy Four Cents ($563,397.74) immediately due
and owing, plus costs, attorney fees and interest at the statutory rate from the date of default
hereunder, less all amounts paid pursuant to this Stipulation of Settlement. Additionally,

4
21.

22.

23,

Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 5 of 10

Plaintiff may immediately proceed with all legal and equitable remedies available to it,
including, without limitation, pursing entry of a judgment against Defendants, but shail
give Defendants a credit for all sums hereinafter paid on account. Defendants shall have
the opportunity to cure any payment default under this Stipulation of Settlement two (2)
times. In the event ofa third default or an immediate default as set forth below with respect
to the institution of an Insolvency Proceeding (as defined below), Plaintiff may proceed
with all legal and equitable remedies available to it and may declare the payment terms and
reduced payment amount (if any) under this Stipulation of Settlement void in Plaintiff's
sole and absolute discretion and without providing any notice to Defendants of such
election. To the extent allowed by law, any default due to the filing of an Insolvency
Proceeding shall be deemed to have occurred prior to the actual filing of the Insolvency
Proceeding.

Subject to Plaintiff's receipt of all payments due as fully described herein, Plaintiff shall
discontinue, with prejudice, the Supreme Court proceeding captioned: “Colonial Funding
Network, Inc. as servicing provider for Yellow Stone Capital and Trust Capital Funding.
v. Sammy’s Grill, LLC d/b/a Stadia Bar and Grill, Stadia Bar & Grill Licensing Co. LLC d/b/a
Stadia Sports Grill, Sammy’s Grill, LLC 2 d/b/a Sammy’s Sports Grill 2, Sammy’s Grill, LLC 3
d/b/a Sammy’s Sports Grill 3, Sammy’s Grill, LLC 4 d/b/a Sammy’s Sports Grill 4, Sammy’s Grill,
LLC 5 d/b/a Sammy’s Sports Grill, and Samuel Vela a/k/a Sammy Vela,” Index No.
653963/2018, commenced in the Supreme Court of the State of New York, County of New
York, as against the undersigned Defendants (the “Litigation”). The Defendants’
counterclaim and affirmative defenses, if any, are hereby discontinued and/or withdrawn,
as applicable, with prejudice. Defendants shall pay any and all costs for dismissing the
action and shall be responsible for filing any notice of dismissal.

Notwithstanding any terms to the contrary contained in this Stipulation of Settlement, the
parties hereto agree that no terms, representations or provisions in this Stipulation of
Settlement shall be deemed to modify, limit or abrogate Colonial, any other party
represented by Colonial, or any affiliates’ thereof security interests in, and liens on, any of
Defendants’ assets, and/or rights under any previously filed UCC Financing Statements --
all of which are expressly reserved (the “Liens”). Defendants expressly agree and
acknowledge that the Liens also secure Defendants’ obligations under this Stipulation of
Settlement. Defendants shall immediately inform Colonial in writing of any name or
address changes of Defendants and Defendants will execute any documents necessary to
amend any UCC Financing Statements filed in connection with the Liens to reflect the
correct name and address of Defendants.

Notwithstanding any terms to the contrary contained in this Stipulation of Settlement, the
Defendants expressly ratify and reaffirm all terms, rights and obligations under the
Merchant Agreements and acknowledge and agree that the Merchant Agreements are in
full force and effect and are enforceable against the Defendants as provided therein. The
Defendants further confirm that they have no defenses or setoffs with respect to any of the
obligations under the Merchant Agreements. The filing of any petition or institution of any
proceeding by or against any of the Defendants under any provisions of the Bankruptcy
Reform Act, Title 11 of the United States Code, or any other similar law relating to

Nn
24,

25.

26.

Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 6 of 10

bankruptcy, insolvency or other relief for debtors, or general affecting creditor’s rights or
seeking the appointment of a receiver, trustee, custodian or liquidator of or for any of the
Defendants’ assets (the “Insolvency Proceeding”), constitutes an immediate default by the
Defendants hereunder that may not be cured and is not subject to any cure period.
Notwithstanding any terms to the contrary contained in this Stipulation of Settlement, the
parties hereto agree that no terms, representations or provisions in this Stipulation of
Settlement shall be deemed to modify, limit or abrogate Colonial, any other party
represented by Colonial, or any affiliates’ thereof rights under the Merchant Agreements,
including without limitation, all rights arising from or relating to the purchase of the
Receivables.

Except for the obligations created, and the representations, arising, under this Stipulation
of Settlement and/or in connection with the Liens, the Defendants, individually and jointly,
on behalf of themselves and their assigns, and all persons and entities claiming by, through
or under them including, without limitation, subrogees, successors, transferees, assigns,
purchasers, investors, agents, representatives, managers, affiliates, owners, employees,
officers, directors, shareholders, partners, members, guarantors, attorneys, professionals,
executors (collectively, the “Sammy’s Grill and Vela Parties’), fully and forever release
and discharge Colonial, Yellow Stone Capital, and Trust Capital Funding, individually and
jointly, and each of their respective affiliates, directors, officers, owners, shareholders,
partners, members, managers, employees, guarantors, agents, attorneys, professionals,
representatives, transferees, purchasers, investors, subrogees, executors, successors and
assigns (collectively, the “Colonial Parties”), of and from any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills, interest, costs,
specialties, covenants, contracts, controversies, agreements, promises, variances,
trespasscs, damages, judgments, extents, executions, claims and demands whatsoever, in
law, admiralty or equity, which the Sammy’s Grill and Vela Parties ever had, now have or
hereafter can, shall or may have against the Colonial Parties for, upon or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the day of this
Stipulation of Settlement arising from, or relating to, the claims and defenses asserted in
the Litigation.

Except for the obligations created, and the representations arising, under this Stipulation
of Settlement and/or in connection with the Liens, the Colonial Parties, fully and forever
release and discharge the Sammy’s Grill and Vela Parties, of and from any and all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
interest, costs, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and demands
whatsoever, in law, admiralty or equity, which the Colonial Parties ever had, now have or
hereafter can, shall or may have against the Sammy’s Grill and Vela Parties for, upon or
by reason of any matter, cause or thing whatsoever from the beginning of the world to the
day of this Stipulation of Settlement arising from, or relating to, the claims and defenses
asserted in the Litigation.

The Parties acknowledge that compliance with this Stipulation of Settlement shall
constitute a release of liability under the Agreements solely for the undersigned

6
27.

28.

29.

30.

Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 7 of 10

Defendants. Colonial reserves the right to seek additional payments from any other party
to the Agreements, and may do so at its discretion.

The Defendants shall provide current personal and business financial statements including,
without limitation, profit and loss statements, balance sheets and statement of cash flow of
Sammy’s Grill for the latest complete fiscal year of Sammy’s Grill as well as separate year
to date financial statements of Sammy’s Grill. Sammy’s Grill and Vela shall provide their
federal and state tax returns for years ending 2016 and 2017. Sammy’s Grill and Vela shall
have an obligation to furnish updated financial statements and tax returns upon request of
Colonial.

The Parties agree that this Stipulation of Settlement shall be binding on the Defendants
even if one or more of them shall become Debtors in a bankruptcy proceeding. To the
extent permitted by applicable law, this Stipulation of Settlement shall bind any trustee or
representative appointed for a Debtor’s estate. Such binding effect is an integral part of
this Stipulation of Settlement. Sammy’s Grill and Vela agree that in the event either should
file for bankruptcy, then to the extent allowed by law: (a) Colonial shall have an allowed
secured claim against Sammy’s Grill and/or an allowed unsecured claim against Vela in
the amount of Five Hundred Sixty Three Thousand Three Hundred Ninety Seven Dollars
and Seventy Four Cents ($563,397.74), plus costs, attorney fees and interest at the statutory
rate from the date of execution of this Stipulation of Settlement, less all amounts paid
pursuant to this Stipulation of Settlement; and (b) Sammy’s Grill and Vela will not dispute
that (i) this Stipulation of Settlement has been entered into in the ordinary course of
business; (ti) all payments made to Colonial under this Stipulation of Settlement have been
made in the ordinary course of business; and (iii) Colonial has provided new value to
Sammy.’s Grill and Vela by agreeing to the settlement of the claims set forth in this
Stipulation of Settlement. Further, the Parties agree that this Stipulation of Settlement does
not constitute a release of Colonial’s right to seck a determination of non-dischargeability
under the Bankruptcy Code. In the event that a bankruptcy or other insolvency proceeding
would result in this settlement not being paid in full, Colonial retains the right to seek an
exception to discharge. Furthermore, Sammy’s Grill and Vela acknowledge and agree that,
in light of the facts acknowledged herein, the obligations and liabilities stated in this
Stipulation of Settlement are not dischargeable in any bankruptcy proceeding initiated by,
or on behalf of, whether voluntarily or involuntarily, Sammy’s Grill and Vela.

This Stipulation of Settlement shall be governed by and construed in accordance with the
laws of the state of New York without regard to conflict of Jaw principles. The sole and
exclusive venue for the resolution of any dispute shall be the State or Federal Courts located
in New York County, New York.

This Stipulation of Settlement represents the entire agreement with respect to the subject
matter contained herein. This Stipulation of Settlement shall be binding upon the parties
and their successors and may not be modified except by written agreement signed by the
parties hereto.
31.

32.

33.

34.

355

36.

Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 8 of 10

Each party hereby acknowledges that he, she or it has consulted with and obtained the
advice of counsel prior to executing this Stipulation of Settlement, and that this Stipulation
of Settlement has been explained to that party by his, her or its counsel, and the terms of
this Stipulation of Settlement are fully understood and voluntarily accepted by the parties
hereto. Should any provision of this Stipulation of Settlement require judicial
interpretation, the court interpreting or construing the provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

Any waiver by a party hereto of any of such party’s rights under this Stipulation of
Settlement, or of any breach of this Stipulation of Settlement, shall not constitute a waiver
of any other rights or of any future breach.

If Colonial incurs any costs and expenses relating to enforcing its rights under this Stipulation of
Settlement, and/or institutes any arbitration, judicial or administrative action or proceeding to
enforce any provisions of this Stipulation of Settlement, alleging any breach of any provision hereof
or seeking damages or any remedy, Defendants shall pay to Colonial all costs and expenses,
including, without limitation, reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of Colonial’s in-house counsel), mediator fees, and/or arbitrator fees expended or
incurred by Colonial in connection therewith, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred in connection with
any bankruptcy proceeding or other proceeding as set forth above (including without limitation,
any adversary proceeding, contested matter or motion brought by Colonial or any other person).

If Colonial incurs any costs and expenses related to enforcing its rights under this
Stipulation of Settlement, including without limitation, any costs and expenses incurred in
connection with any arbitration, judicial or administrative action or proceeding to enforce
any of Colonial’s rights herein, among which include, but are not limited to, reasonable
attorneys’ fees (to include outside counsel fees and all allocated costs of Colonial’s in-
house counsel), mediator fees, and arbitrator fees, Colonial shall have the right to collect
such costs and expenses from Defendants.

The parties hereto agree that they will take all actions, execute, and deliver any and all
documents reasonably necessary to carry out the intent and purpose of this Stipulation of
Settlement, including, without limitation, any documents necessary for Colonial to perfect
its security interests in the Liens and/or an executed updated Confession of Judgment with
regard to the claims set forth in the Complaint and acknowledged and admitted by
Defendants herein as may be necessary to maintain the enforceability of such Confession
of Judgment in accordance with any applicable statute of limitations or other applicable
law.

Defendant Sammy’s Gril] currently uses Beyond located at 10507 Timberland Circle, Suite
100, Louisville, Kentucky, 40223 as its sole credit card processor. Defendants hereby
agree to notify Plaintiff in writing within three business days of any change of the credit
card processor utilized for Defendant Sammy’s Grill’s business. Such notification shal]
detail the name, address and phone number of the new credit card processor as well as any
account number utilized by such credit card processor for Defendant’s account, and such
notice shall be provided to Colonial at the address listed below.
Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 9 of 10

 

 

37. All notices required to be sent under this Stipulation of Settlement to Plaintiff shall be sent
by certified mail, first class, return receipt requested, or by email, to the following:
Colonial Funding Network, Inc.
120 West 45" Street, 6 Floor
New York, New York 10036
Attn: General Counsel
generalcounsel@sfscapital.com
All notices required to be sent under this Stipulation of Settlement to any of the Defendants
shall be sent by certified mail, first class, return receipt requested, to the following:
Samuel Vela
9903 Cinco Ridge Drive
Katy, TX 77494

38. This Stipulation of Settlement may be executed in identical counterparts with such
counterparts together constituting the entire agreement. Electronically transmitted copies
of signatures shall be deemed an original for purposes of execution of this Stipulation of
Settlement.

39. Insigning this Stipulation of Settlement, each of the undersigned acknowledges and affirms
that he, she or it has the full authority to bind the respective party to all terms contained
herein.

Dated: New York, New York
As of August 24, 2017

Agreed to:

SAMMYS GRILL, LLC d/b/a STADIA BAR & LICENSING CO, LLC d/b/a

STADIA BAR AND GRILL STADIA SPORTS GRILL

By: en : By: Samuel Vela

Its: | Managing Member Its: | Managing Member

SAMMY’S GRILL LLC 2 d/b/a SAMMY’S GRILL LLC 3 d/b/a

SAMMY’S SPORTS GRILL 2 SAMMY’S SPORTS GRILL 3

By: Samuel Vela By: Samuel Velt —_

Its:

Managing Member Its: | Managing Member
Case 19-03671 Document 1-3 Filed in TXSB on 11/12/19 Page 10 of 10

[ADDITIONAL SIGNATURES FOLLOW]

 

 

SAMMY’S GRILL LLC 4 d/b/a SAMMY’S GRILL LLC 5 d/b/a
SAMMY’S SPORTS GRILL 4 SAMMY’S SPORTS GRILL 5
By: Samuel Vala By: Samuel Vela

Its: | Managing Member Its: | Managing Member

a

SAMUEL VELA a/k/a SAMMY VELA, Individually

COLONIAL FUNDING NETWORK, INC. as servicing
provider for YELLOW STONE CAPITAL AND
TRUST CAPITAL FUNDING

By:
Holly S. Fatkowitz, Vice President ons a io Counsel

10
